Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146014                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  WILLIAM R. JOHNS, JR. and CLINTON                                                                       Brian K. Zahra,
  INTERIORS, INC.,                                                                                                   Justices
            Plaintiffs/
            Counter-Defendants-Appellees,
  v                                                                SC: 146014
                                                                   COA: 299542
                                                                   Macomb CC: 2008-002796-CK
  WIXOM BUILDERS SUPPLY, INC. d/b/a
  BRIGHTON BUILDERS SUPPLY, INC.,
  B&D DRYWALL SUPPLY, INC., MID-WEST
  BUILDING PRODUCTS, INC., CAPITAL
  DRYWALL SUPPLY, INC., and KEN’S
  DRYWALL, INC.,
            Defendants/
            Counter-Plaintiffs-Appellants,
  and
  WILLIAM R. JOHNS, SR.,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 4, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2012                   _________________________________________
           t1217                                                              Clerk